tax_exempt_and_government_entities_division release number release date uil code rnal revenu evice tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending december taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated august 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals the transferors donors of business and property interest including limited_partnerships and limited_liability companies to you handled their business and property interests in substantially the same way both before and after the purported transfers donations to you also little or no actual economic benefits were transferred to you as a result of the purported transfers donations contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service se yh irs tax exempt and government entities exempt_organizations examinations date june taxpayer identification iietede number form tax_year s ended 20xx 20xx 20xx 2oxx 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date date certified mail -- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit explanations of items form886-a ise ane sap name of taxpayer december 20xx- 20xx identification_number -tax issue whether the sec_501 exempt status of revoked effective january 20xx should be facts the february 20xx the organization was granted exempt status under sec_501 as a publicly_supported_organization described in sec_509 and sec_170 per our letter dated august 20xx was organized as a sec_501 organization on articles of incorporation states the organization is organized exclusively for charitable scientific literary and artistic purposes under sec_501 of the internal_revenue_code or corresponding section of any future tax code form_1023 stated on its form_1023 that its specific activities were management of assets will be inverted into fund that is a lp the organization will accept unrestricted partnership interest- no conditions the organization responded to our july 20xx form_1023 follow-up letter requesting the organization to explain in detail the sources of its gifts and contributions in 20xx and to explain how they would satisfy the public support tests of sec_170 the organization responded in their letter dated august 20xx by stating will receive the bulk of its contributions from and is currently classified as a public charity considered a valid c public charity for purposes of the public support_test contributions will be counted if they are received directly from the public or indirectly from other publicly supported organizations under regulation b contributions received from publicly supported organizations are considered indirect_contributions from the public therefore any and all contributions received from a publicly_supported_organization will be considered indirect_contributions from the public and will satisfy the public support requirement again funding for the parents of charitable endeavors the form_1023 shows as the president and vice-president satisfied the public support_test and is will provide the bulk of was formed in 19xx and a director of the organization stated in its letter dated september 20xx to the irs that it is soliciting various financial professionals to have their clients do charitable planning with represented by form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form886-a prem de sos schedule number or exhibit explanations of items name of taxpayer december31 20xx- 20xx identification_number -tax the individual planners will have no private interest in according to but will merely use the organization as their charity of choice when and if they take on clients with charitable priorities they will only be a source of clients for the organization and will receive no compensation_for their efforts provided during the examination stated that forms for 20xx thru 20xx year were examined in statements primary goal is to support charitable markets its services through financial planners who organizations exclusively both locally and nationally funds are raised through distributions from lps and llcs wherein an interest implement charitable giving plans for their clients they refer their clients to program where certain donor can direct their gifts to their favorite charities or charitable causes all directed gifts are required to be distributed to organizations who qualify under one or more of the exempt categories fees paid to financial advisors who refer donors to only material expense is the marketing fundraising as their designated charity in most situations has been gifted has asa 20xx form_990 in its 20xx form_990 the organization reported dollar_figure as total contributions o- was noncash investment_income of dollar_figure royalties of dollar_figure and net rental income of dollar_figure total assets shown on the balance_sheet was dollar_figure it reported a total of dollar_figure in grants the fundraisers were paid dollar_figure with dollar_figure paid to one individual the organization did not issue form_1099 to any of these individuals 20xx form990 in its 20xx form_990 the organization reported dollar_figure as total contributions dollar_figure- was noncash investment_income of dollar_figure royalties of dollar_figure net rental income of dollar_figure anda capital_loss of dollar_figure total assets shown on the balance_sheet was dollar_figure it reported a total of dollar_figure in grants the fundraisers were paid dollar_figure with dollar_figure paid one individual the organization did not issue form_1099 to any of these individuals form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service explanations of items schedule number or exhibit form886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx were the officers and board members in 20xx the forms for 20xx- 20xx state that the same individuals and over the organization agent interviewed that he hasn't been involved with the organization for the last that signed by by signed all of the returns except for 20xx signed by but ‘ took on april 20xx and he stated years agent also noted 2oxx name was typed in and 20xx return that was signed is an attorney a certified_public_accountant and a certified valuation analyst he earns his revenue from high-wealth clients to which he assists in forming and administering various partnerships and llcs established to accomplish charitable giving he also provides valuation services he serves as the organization's accountant bookkeeper tax_return_preparer legal advisor spokesman and poa the board_of director minutes provided by the organization indicated that he also was the secretary of the organization has organized several tax-exempt entities including is a one- member llc under _ and - for profit these have been used as the organizations to which many of his clients ultimately donate portions of their llc interest to ie interest of the llc entities then distribute funds to the tax-exempt company and it then sends checks to various other charities such as churches after charging an administration nanagement fee when the clients gift a portion of the created llc's a charitable deduction is created he receives income for his professional services and the related tax exempt entities serve as the charitable gifting avenue during 20xx following transactions created the and he was formed by on august 20xx paid dollar_figure for member units on august 20xx he transferred units to for dollar_figure consideration gifted on october 20xx customer lists contacts lists trade secrets systems and processes client agreements appraisal systems and accounting processes to for dollar_figure consideration he appraised this ip at dollar_figure these are the same services he performs in his private business and reports on his individual tax_return he explained to his business associates financial planners and contacts that payments from new clients nov 20xx and forward requesting gifts intellectual_property ip stated to be form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form886-a seeps aaa oe name of taxpayer -tax identification_number december 20xx- 20xx was was created transferred the ip to transferred the ip to formation and administering services for their charitable gifting arrangements are to now be made payable to on october 20xx on october 20xx issued of the membership interest units on october 20xx in exchange for llc units of on august 20xx and he paid dollar_figure for member units on august 20xx consideration on october 20xx to on on october 20xx intellectual_property licensing agreement whereby gross revenues to on april 20xx to for_the_use_of the ip transferred his interest in for dollar_figure consideration this was not reported transferred the units in- transferred units to for dollar_figure consideration pays of its form_990 entered into a trade secret and formed for dollar_figure and if on january 20xx prepares all of the related entities tax returns assigned any and all interest of any kind currently owned in limited_partnerships or llcs to a c public charity on february 20xx filed certificate of dissolution with the secretary of state office voluntarily dissolved- 20xx adoption date- 20xx and effective date- 2-11-20xx on february 20xx created profit domestic_corporation - a for- prepared and signed the 20xx and 20xx form_990 returns it should be name was typed on the return the noted that on the 20xx form_990 required signature was actually signature board meetings the only board meeting held was the annual meeting where officers were appointed no other issues were documented and no other actions were authorized the organization did not provide any minutes or other documentation to show that was elected or named president of the organization as reported on the organization's form_990 for 20xx form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service explanations of items schedule number or exhibit form886-a eileen iid name of taxpayer -tax identification_number december 20xx- 20xx board_of directors and his wife from 20xx to present the organization stated correspondence letter 20xx that from directors were not related directors of county school corporation revenue_agent confirmed this and that he is employed as a custodian during his interview of attending college and works for a local bank agent did not confirm this statement stated in the interview that he has not been active with the organization for over the filed form_990 indicates the following 20xx- 20xx- 20xx- works full time for - pres - pres have been the on 20xx - vp - pres - pres 20xx- - 20xx the - vp 20xx- is currently - president years - vp - vp activities the organization stated that their activities support local and nationwide charities as part of its mission the directors charitable organizations to support for 20xx- 20xx they stated that there were no loans made prior to 20xx the organization contracts with professional fundraisers to help raise funds for the organization the fundraiser is paid a percentage of the gift amount received these fees are only paid after the gift has been received by the organization an examination of the organization's financial and operational records indicates that the organization had substantial donors who reside outside of the primary fundraisers live and work in lt was noted that these fundraisers did not receive a form_1099 for the clients they provided choose the promotion of partnership the examination of the financial and operational records presented showed that main activity was the promotion of a program where a donor creates an entity a llc entity with a non-voting interest owned by the donor and a voting interest owned by donor the donor contributes the non-voting interest to partnership through the agreement creating the partnership entity the general_partner retains full control of the partnership entity the non-voting interest cannot be sold transferred or substituted without the general partner's permission the general_partner can admit new non-voting interest members diluting ownership and the general_partner can dispose_of assets at will and on any terms and controls any distributions in some partnership agreements the non-voting interest assigns a power_of_attorney to the general_partner the donor then donates the non-voting interest to form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service creating a schedule number or exhibit form886-a tev damlany l8 name of taxpayer explanations of items -tax identification_number december 20xx- 20xx while retaining the ownership of the general_partner the donor never relinquishes control of the underlying assets there were and partnerships returns form_1065 filed respectively for 20xx 20xx 20xx 20xx and 20xx the partnership llc lp agreement that to have any control of the assets of the partnership the general_partner donor has complete control of the assets he can sell trade or use the assets for nonexempt purposes without consent of assets as reported on the form 1065's and k-1's it was also noted that several identified financial planners had setup llc lp with relationship that will identify them also as an insider has with its donors does not allow only receives the income generated from the and therefore created a he deposits substantially_all earnings to charges a fee to set up and maintain the partnerships and to appraise he charges an additional annual fee based has no accounting_records during the examination it had a personal accounting legal and appraisal the non-voting interest donated to on the asset value appraisals are for around to of the book_value even though the appraisal states that non-voting interest is not transferable and has no control he is the founder and is listed on the 20xx form_990 as the president of controls the bank account of accounts was determined that service and that receipts for those services were sometimes deposited into bank account an examination of the cancelled checks revealed that two checks were written to dollar_figure the memo on the checks indicated that they were loans to told another revenue_agent that this was not a loan but a return_of_capital since he was not allowed a deduction he made in a prior year as a result of her examination of his return there was no loan agreement drawn up and there was nothing recorded in the minutes to indicate approval of the loan by the board_of directors in 20xx was listed as the president on the form_990 on july 20xx and august 20xx in the amounts of dollar_figure and and filed articles of dissolution with the secretary of state on january 20xx the effective date listed on the document states february 20xx agent asked via a phone conversation on june 20xx which date is correct stated that january 20xx is the effective date on that date all assets were transferred to assignment of assets document to agent had previously provided the the llc and partnership interests accepted by very few prepared by independent contractors the majority was prepared by and all that the agent reviewed were appraised by fees for the preparation and appraisals were deposited to the account but it was not possible to determine if the funds were part of funds or that were reviewed included form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items fonn886-a rev atanaaey sec_22 name of taxpayer -tax identification_number december 20xx- 20xx private practice the agreements do not allow sales or distributions and the appraisals note that the donated limited interests are completely controlled by the general_partner donations are exclusively non-voting interests in partnerships and llc's a small amount of cash distributions and fees investments are the maintained partnership and llc agreements and residual income income from the partnerships in 20xx- 20xx after donation receives k-1 forms for the allotted share usually of income from the partnership the general_partner receives of the income treats the income as passive_income excluded from ubit failed to report on its form_990 income during the years 20xx- 20xx from schedule k-1's the schedule k-1's arise from limited_partnership interests resulting from non-cash contributions the donors claim a charitable deduction for the amounts reported as contributions on donors are the general partners that retain control_over the assets held by the partnerships the income reported on the schedule k-1's issued to reported on its form_990 form_990 the should be year 20xx 20xx 20xx 20xx 20xx per schedule_k-1 per form_990 unreported income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for the years 20xx through 20xx dollar_figure unreported its gross_income by a total of in a past examination 20xx- 20xx irs successfully revoked the tax exempt status of a related_entity also created and operated by created and operated in the exact same manner as decision to revoke the entity's exempt status and stated in his response dated 20xx to our idr request that the revocation of exempt status as of 20xx would be an obvious way to settle the case that entity was also agreed to the tax law form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form886-a se sn hn name of taxpayer -tax identification_number december31 20xx- 20xx sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form886-a rey danuary1804 name of taxpayer -tax december 20xx- identification_number 20xx preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 revrul_68_489 1968_2_cb_210 holds that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes the revenue_ruling states that the exempt_organization ensures use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of is own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes in best lock corporation v commissioner 31_tc_620 the court upheld the denial of an organization that loaned funds to members of the founder's family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or - accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form886-a schedule number or exhibit ae ae explanations of items name of taxpayer -tax december 20xx- identification_number 20xx sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form886-a rew teaeey explanations of items schedule number or exhibit name of taxpayer -tax december 20xx- identification_number 20xx in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization's board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization's business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization's operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj's place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 although supporting charitable organizations may be a charitable an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization's insiders for which the organization does not receive adequate_consideration inurement can take many forms excessive_compensation for services is a form of inurement for example in 203_f2d_872 5th cir the fifth circuit held that the organization's payment of a full-time salary for part-time work was inurement the use by insiders of the organization's property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders' use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization's provision of goods services and refreshments to its members constituted inurement ssl ie a re rl pl ws a at ne form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service yf naa re ne hr sos nopd wr com fr a as a schedule number or exhibit explanations of items form886-a sagy langaty so name of taxpayer -tax identification_number december 20xx- 20xx loans that are financially advantageous to insiders from the organization's funds particularly unexplained undocumented loans are a form of inurement for example in the founding church of scientology f 2d at1200-01 the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 9th cir the ninth circuit held that debt repayments in the form of percent of the organization's income made to the organization's founder allegedly to compensate the founder for the organization's past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c the court held that forgiveness of interest was a form of inurement leasing arrangements that favor disqualified persons to the detriment of the organization are a form of inurement in the founding church of scientology f 2d pincite the claims_court treated the organization's payment of rent to the founder's wife as inurement in the absence of any showing that the rental was reasonable or that the arrangement was beneficial to the organization see also 272_f2d_168 5th cir holding that inflated rental prices constitute inurement payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization's founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held that the payment of salary to the founder's daughter without any proof that she actually performed any services for the organization constituted inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite- the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization's founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder's decision to transfer dollar_figure million from the corporation's account to the ship apollo _aboard which the founder and his family lived the ninth circuit held that the form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form886-a rew danwany name of taxpayer schedule number or exhibit explanations of items -tax identification_number december31 20xx- 20xx funds funneled through the for-profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite in 765_f2d_1387 gh cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for- profit corporation controlled by the church's insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church's mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church's income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non exempt_purpose of providing a market for the advertising agency's services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose in so holding the ninth circuit rejected the church's argument that the income paid_by the advertising agency should not be included in the determination of reasonableness and treated this income as indirect inurement of the church's earnings to the church's insiders the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement see spokane motorcycle club supra the founding church of scientology f 2d pincite government's position does not qualify as an organization described in sec_501 because it is not operated for an exclusive exempt_purpose it substantially benefits private interests and its net_earnings inure to the benefit of private shareholders and individuals not operated for an exclusive exempt_purpose does not engage in any charitable activities the organization stated on its form_1023 that it will not make grants loans or other distributions to organizations during 20xx- 20xx the organization made dollar_figure in distributions to various organizations and individuals the organization did not provide any documentation to support the claim that monies are awarded based on need the organization did not have any specific guidelines and procedures to determine whether an individual qualified as a charitable_class for a charitable or educational grant there was no independent group of individuals who were charged the task of making the grant selections the form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service form886-a iene jannat explanations of items schedule number or exhibit name of taxpayer -tax identification_number december 20xx- 20xx organization did not exercise due diligence in determining that the monies that the grants were being used for the intended exempt_purpose when agent interviewed the president no specific procedures they would send checks to whomever therefore the grants awarded do not qualify as an exempt_function expense and is considered to be a private benefit to the individuals who received the funds and about the award procedures they stated that there were told them main activity in 20xx- 20xx was the promotion of partnerships with donors during the examination period there were the following number of partnerships 20xx- 20xx-0 20xx-0 20xx-0 and 20xx- individuals partnerships limited_partnerships and llc's to claim a sec_170 deduction for asset s donated to subsequently purchase the asset s back at a value that is substantially less than the chartable amount initially claimed these transactions do not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class including the organization's founder but allows the donor to retain control and operates a program that allows it is the service's position that the donor does have advisory and or control of monies assets contributed only by him not over the entire general fund and segregated as the organization seems to be stating and even though the organization claims there's no segregated fund recorded the facts are that the funds are identified when donated and checks were issued to the donor's named charity these transactions are structured to give the appearance that they are donor advised funds when in fact the organization has not provided any information to support the position that they control the distributions of the monies and they did not perform their due diligence in making sure that the funds were being used for exempt purposes this will allow the shifting_of_income from taxable entities to a tax exempt_organization for the purpose of deferring or avoiding taxes these transactions have the same economic_effect as the transaction described in notice_2004_30 irb date the partnership llc lp agreement that to have any control of the assets of the partnership the general_partner donor has complete control of the assets he can sell trade or use the assets for nonexempt purposes without consent of assets as reported on the form 1065's and k-1's it was also noted that several identified financial planners had setup llc lp with relationship that will identify them also as insiders has with its donors does not allow only receives the income generated from the and therefore created a form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form886-a ape se name of taxpayer explanations of items -tax identification_number december 20xx- 20xx it is our position that the partnership activities which were the main activities of had a substantial non-exempt purpose a private benefit to the donors ‘ in addition the partnership activities provided the organization filed a certificate of dissolution with the state of they also filed form_990 for the year ended december 20xx the form_990 for 20xx indicated that the organization had assets cash- dollar_figure loan receivable- dollar_figure and investments- dollar_figure remaining that has not been transferred to another charity or state which he created and was an officer in 20xx he had the same officers and neither the internal_revenue_code nor the regulations make provision for volunta relinquishment of exempt status by organizations that are not private_foundations subsequently had these assets transferred to another charity listed as officers for 20xx of on 20xx the organization has also failed to meet the reporting requirements failed to report gross revenues from its partnership activities - this understatement exceeded of the reported gross_receipts for tax years 20xx 20xx and 20xx correct balance_sheet amounts notes receivable and its accrued interest earned under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 inurement and ip to when is considered to be inurement because he received the gifting of a financial benefit in the form of a deduction when he never gave up control of the ip the ip licensing agreement between for a fee for_the_use_of the ip is considered to be inurement because complete control of acknowledged by the parties that the services by this entails creating llc's llp's trusts filing organization papers valuating client's properties working with other financial planners preparing tax and information returns has no other employees acknowledges he did all of the work and was the brains behind the business without him there would be no business he directed the financial planners and other contacts to write my fee to this income is reported on and therefore wouldn't show up as taxable_income promoting and developing charitable gift plans for high wealth individuals tax_return which is consolidated with gifted him his ownership and it was offers could only be performed stated that calling form had taxpayer's position form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form886-a beye oe explanations of items schedule number or exhibit name of taxpayer -tax december i 20xx- identification_number 20xx in a past examination 20xx- 20xx irs successfully revoked the tax exempt status of a related_entity also created and operated by that was created and operated in the exact same manner as agreed to the decision and stated in his response dated 20xx to our idr request that the revocation of the tax exempt statu sec_12 20xx would be an obvious way to settle the case conclusion was not operated failed the operational_test as described in income_tax it is the irs's position that regulation sec_1_501_c_3_-1 and sec_1_501_c_3_-1 exclusively for an exempt_purpose it serves private rather than public interests its net_earnings inured to the benefit of private shareholders and individuals failed to meet the reporting requirements failed to report gross revenues from its partnership activities - this understatement exceeded of the reported gross_receipts correct balance_sheet amounts notes receivable and its accrued interest earned under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status should be revoked effective january 20xx the service agreed to enter into a closing_agreement whereby the organization's exempt status will be revoked effective january 20xx and the remaining assets shall be returned to the donors the organization agreed and signed the form_906 has also form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service
